FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                   UNITED STATES COURT OF APPEALS                  October 16, 2008
                                                                 Elisabeth A. Shumaker
                                TENTH CIRCUIT                        Clerk of Court



UNITED STATES OF AMERICA,

             Plaintiff - Appellee,                      No. 08-5092
                                                     (N.D. Oklahoma)
v.                                          (D.C. Nos. 4:08-CV-00317-JHP-SAJ
                                                and 4:05-CR-00152-JHP-2)
UNRICO RANIER MINNERS,

             Defendant - Appellant.


                      ORDER DENYING CERTIFICATE
                          OF APPEALABILITY


Before BRISCOE, MURPHY, and HARTZ, Circuit Judges.


      Unrico Minners, a federal prisoner, seeks a certificate of appealability

(“COA”) so he can appeal the district court’s denial of the motion to vacate, set

aside, or correct sentence he brought pursuant to 28 U.S.C. § 2255. See 28 U.S.C.

§ 2253(c)(1)(B) (providing a movant may not appeal the denial of a § 2255

motion unless the movant first obtains a COA). Minners pleaded guilty to four

charges stemming from a crime of violence committed in 2005. See United States

v. Minners, 211 Fed. App’x 742, at *1 (10th Cir. 2007). Minners’s direct appeal

was dismissed by this court on January 4, 2007. Id. The instant § 2255 motion

was filed on May 27, 2008. In the motion, Minners asserted claims that his

counsel provided constitutionally ineffective assistance. The district court
dismissed Minners’s § 2255 motion sua sponte, concluding the motion was filed

outside the one-year limitation period set forth in 28 U.S.C. § 2255.

      In his appellate brief, Minners argues the merits of the claims he seeks to

raise in his § 2255 motion. He does not address the district court’s procedural

ruling and presents no argument that the district court miscalculated the one-year

period.

      To be entitled to a COA, Minners must show “that jurists of reason would

find it debatable whether the district court was correct in its procedural ruling.”

Slack v. McDaniel, 529 U.S. 474, 484-85 (2000) (holding that when a district

court dismisses a habeas petition on procedural grounds, a petitioner is entitled to

a COA only if he shows both that reasonable jurists would find it debatable

whether he had stated a valid constitutional claim and debatable whether the

district court’s procedural ruling was correct). Our review of the record

demonstrates that the district court’s dismissal of Minners’s § 2255 motion as

untimely is not deserving of further proceedings or subject to a different

resolution on appeal. Accordingly, we deny Minners’s request for a COA and

dismiss this appeal.

                                                ENTERED FOR THE COURT




                                                Elisabeth A. Shumaker, Clerk


                                          -2-